NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
IN RE J-MED PI-IARMACEUTICALS, INC.
20 1 1- 141 5
(Reexaminati0n N0. 90/008,111)
Appea1 from the United States Patent and Trademark
Office, B0ard of Patent Appeals and Interferences.
ON MOTION
ORDER
J-Med Pharmaceutica1s, Inc. moves without opposi-
tion for a 90-day extension of time, until Dece1nber 14,
2011, to file its principal brief
Upon consideration thereof
IT IS ORDERED THATZ
The motion is granted No further extensions

IN RE J-MED PHARMA
SEP 1 2 2011
Date
ccc Porter Farrar F1e1ning, Esq.
Raym0nd T. Chen, Esq.
s21
FOR THE COURT
fsi J an H0rbaly
J an H0rba1y
C1erk
Fl
u.s. com olF§i=JPEALs FoR
'rl-le FEoERAL clRcu1T
SEP 1 2 -2011
.|AN |'tDRBALY
CLERK